Case: 20-50678    Document: 00515820284        Page: 1    Date Filed: 04/13/2021




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                No. 20-50678                       April 13, 2021
                                                                  Lyle W. Cayce
                                                                       Clerk
   Wesley Perkins,

                                                         Plaintiff—Appellant,

                                    versus

   Executive Director Whitney Brewster, Texas
   Department of Motor Vehicles, which department is a
   public charitable trust and non-beneficiary, Officially and
   Individually; City of Austin, a municipal corporation; City
   Attorney Anne Morgan, Officially and Individually; Police
   Chief Brian Manley, Officially and Individually; J. M.
   Hallmark, Arresting Officer, Officially and Individually;
   Southside Wrecker, a commercial enterprise; Judge Lee
   Yeakel,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:20-CV-70


   Before Higginbotham, Jones, and Costa, Circuit Judges.
Case: 20-50678          Document: 00515820284             Page: 2       Date Filed: 04/13/2021




                                          No. 20-50678


   Per Curiam:*
           Wesley Perkins has filed five federal lawsuits, 1 one habeas petition, 2
   and three state court appeals 3 related to a series of traffic stops that he
   challenges again in this appeal. He consistently argues that he is not subject
   to the Texas Transportation Code because he has not consented to such
   regulation. He thus concludes that his arrest for driving without a license or
   registration tags or plates violated his civil rights. Perkins v. Ivey, 772 F.
   App’x 245, 245–46 (5th Cir. 2019).
           This time around, the district court granted a motion for a more
   definite statement of Perkins’s allegations. See Fed. R. Civ. P. 12(e).
   Perkins responded with an amended complaint. In addition to his argument
   that he has not engaged in “transportation” or driven a “vehicle,” Perkins
   challenged the district court’s ability to transfer portions of his case to a
   magistrate without his consent. Later, Perkins moved to disqualify the
   district judge for bias, and a different district judge denied the motion.
   Ultimately, the district court dismissed all of Perkins’s claims as frivolous.
   Perkins appeals that dismissal, the order granting defendants’ motion for a


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
            In addition to this one, see Perkins v. Lipscombe, No. 1:20-CV-493-RP (W.D. Tex.
   July 20, 2020) (dismissed as frivolous); Perkins v. Mischtian, No. 1:20-CV-296-RP-ML
   (W.D. Tex. July 17, 2020) (dismissed for failure to serve process); Perkins v. Brewster, 2018
   WL 814250, at *1 (W.D. Tex. Feb. 9, 2018), report and recommendation adopted, 2018 WL
   1898402 (W.D. Tex. Mar. 7, 2018); Perkins v. Brewster, 2018 WL 4323948, at *1 (W.D.
   Tex. Sept. 7, 2018), aff’d sub nom. Perkins v. Ivey, 772 F. App’x 245 (5th Cir. 2019) (per
   curiam).
           2
               Perkins v. Hernandez, 1:18-CV-201-RP (W.D. Tex. July 20, 2019).
           3
              Perkins v. State, 2016 WL 4272109 (Tex. App.—Austin Aug. 11, 2016, pet.
   denied); Perkins v. State, 2016 WL 691265 (Tex. App.—Austin Feb. 19, 2016, pet. denied);
   Perkins v. State, 2015 WL 3941572 (Tex. App.—Austin June 25, 2015).




                                                2
Case: 20-50678        Document: 00515820284          Page: 3   Date Filed: 04/13/2021




                                      No. 20-50678


   more definite statement, and the denial of the motion to disqualify the district
   judge.
            What we told Perkins last year resolves the merits of this year’s
   appeal: “Perkins violated [the Texas Transportation Code] according to [its]
   plain meaning. And his counter-argument that he is not governed by the
   statutes is unconvincing.” Perkins, 772 F. App’x at 246-47. It is as true now
   as it was then that one need not “consent” to the Transportation Code to be
   bound by it. Id.
            Perkins’s procedural complaints are just as frivolous. The district
   court did not transfer anything in this case to a magistrate judge. In any
   event, we previously explained that the common practice of having
   magistrate judges submit proposed findings to district judges is lawful.
   Perkins, 772 F. App’x at 246.
            The district court did not abuse its discretion by granting the motion
   for a more definite statement. It is hard to see what, if any, harm Perkins
   suffered by the grant of this motion—he did not oppose the motion when it
   was filed, and he filed an amended complaint afterwards. See Mitchell v. E-Z
   Way Towers, Inc., 269 F.2d 126, 132 (5th Cir. 1959) (noting that any incorrect
   order for a more definite statement “becomes immaterial after it has been
   complied with”). Even if he can challenge the ruling, it was no abuse of
   discretion. If the allegations ended up being frivolous even after Perkins
   added allegations, then how can it have been improper to require more detail
   on the original complaint? If anything, it gave Perkins a second chance to
   state valid claims.
            Neither did the district court abuse its discretion in denying Perkins’s
   motion to disqualify the presiding judge. Perkins’s complaint about the judge
   appears related the judge’s referral of previous matters to a magistrate judge.
   Neither that nor anything else in the record demonstrates anything close to




                                           3
Case: 20-50678     Document: 00515820284         Page: 4   Date Filed: 04/13/2021




                                  No. 20-50678


   the “impartiality” or “personal bias” that warrant disqualification. See 28
   U.S.C. §§ 144, 455.
         The judgment is AFFIRMED.




                                       4